Title: To Thomas Jefferson from Albert Gallatin, 21 September 1802
From: Gallatin, Albert
To: Jefferson, Thomas


          
            Dear Sir
            New York Septer. 21st 1802
          
          I intend leaving this city this evening & expect to meet you at Washington the last of this month. As I take my family along, we will travel but slowly.
          I should suppose that your intention to countermand the sailing of the Adams came too late: both ships indeed, were prepared for sea in a much shorter time than could have been expected.
          Your letter informing of the favorable aspect in the Mediterranean gave me true satisfaction: it will enable us to diminish our naval expenditures, but to what extent must be left to a future discussion & will rest on the prospect of our revenue. Of this, it is very difficult to form, as yet, a correct idea: it has diminished, and, in my opinion, will experience a greater decrease next year: but our data are not sufficient to draw positive inferences. Before the meeting of Congress, we will have a comparative view of imports & exports for the year ending 30th of this month, which will give us on the whole the best account we can prepare. I can ascertain with precision how much the importation has diminished; but although we can have also an account of exports for the same period, the greater part of these arises from the importations of the preceeding year; & the difficulty lies in judging of the quantity of the importations destined for exportation & which will be exported generally next year. Upon the whole, all I can yet say is that we cannot think for this year of giving up any taxes, and that we must reduce our expence (naval, military & foreign) to the estimates we had made and on which rested the propriety of the repeal of the internal taxes.
          Mr Christie, late member of Congress for Maryland, has just arrived from London & brought dispatches from Mr King which he put in the post office—also the ratification of the Convention. Mr King told him he intended asking to be recalled next year.
          I enclose a letter from Mr Symmes—How shall we ascertain the true conduct of Govr. St. Clair? Nothing of the decision in his case has been communicated to the parties. This will not be considered by them as perfectly just.
          
          My health is not yet perfectly good. I hope travelling & then winter will restore it; but I cannot do as much work in the same time as I did last fall. Hoping to have soon the pleasure of seeing you, I remain with sincere respect & attachment
          Your obedt. Servt.
          
            Albert Gallatin
          
          
            Mr. Burr has communicated to me a letter which he writes to Govr. Bloomfield in which he makes an explicit denial of the charges & assertions of his having either intrigued with the federal party or in any other way attempting, during the late election or balloting, to counter act your election. That transaction, I mean the attack on Mr B. by Cheetham, has deeply injured the republican cause in this State.
          
        